Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 10, 2019

                                      No. 04-18-00896-CV

                                    IN RE D. H., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02676
                     The Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was due to be filed on January 3, 2019. On January 7, 2019, Appellant
filed a motion for extension of time to file appellant’s brief until January 23, 2019. The motion is
GRANTED. Given the time constraints governing disposition of this appeal, appellant is advised
that further requests for extension of time will be disfavored.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court